IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                             


NOS. PD-1348-09 & PD-1349-09



MARIO DEMETRIUS MASAKA, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS
TARRANT COUNTY



           Per curiam.  keasler and hervey, jj., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
& 9.3(b), because it does not contain a copy of the opinion of the court of appeals and the
original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: March 24, 2010
Do Not Publish.